Adams, J.
i. highway: ■ notice: sufficiencyof. The road petition and road notice described the road as commencing at the southwest corner of section 30, and running thence west. The road as located com- „ menees near the southeast corner of section 30, and runs thence west. The word southwest was used where southeast was intended. This appears on the face of the petition and notice. But this does not become apparent without a more careful examination, we think, than any person ordinarily in reading the notice posted would give it. The question then is: Shall such a notice be regarded as sufficient to meet the requirements of the law? If a person upon reading the notice would not ordinarily discover the mistake and substitute the word southeast for southwest and thereby make out the true proposed location, then the notice did not fulfill the purpose of a-notice, and must be treated as a nullity.
It may be that persons acquainted with, the location of the slough, and with the topography of the neighborhood, would readily discover the mistake, but we cannot presume as a matter of'law that the persons affected by the establishment of the road have such acquaintance. In considering the suf*260ficiency of the notice we must look to that alone. We cannot regard it as helped out by extrinsic facts. It follows that the board of supervisors acquired no jurisdiction, and no road was established.
Affirmed.